Citation Nr: 0628278	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or on 
account of being housebound.



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
August 1960 to August 1964, appealed that decision to the 
BVA.  After the submission of additional evidence, the RO 
confirmed the denial of special monthly pension benefits in a 
rating decision dated in March 2002.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's vision in both eyes is not less than 
5/200 and he does not have concentric contraction of the 
visual field to 5 degrees or less; he is not a patient in a 
nursing home because of incapacity; and he has not 
established a factual 
need for aid and attendance.

3.  The appellant is not bedridden or substantially confined 
to his home or immediate premises by reason of permanent 
disabilities.





CONCLUSION OF LAW

The requirements for special monthly pension based upon the 
need of aid and attendance of another person or on account of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to a 
special monthly pension, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

A letter dated in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The May 
2004 letter told the appellant to provide any relevant 
evidence in his possession to the RO. Pelegrini v. Principi, 
18 Vet. App. 112 (2004)(Pelegrini II).  Although this letter 
was not sent prior to the initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional Supplemental Statement of the 
Case (SOC) was provided to the appellant in May 2005. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant underwent an 
aid and attendance examination in May 2001, and was also 
afforded two VA eye examinations in March 2002 and March 
2005.  Although the appellant's representative argues error 
in that no general medical VA examination has been scheduled 
or performed (See July 2005 VA 646), the Board observes that 
the appellant's argument as to aid and attendance revolves 
around his decreased vision.  As such, the examinations 
provided to date contain the most relevant and sufficient 
information upon which to decide the appellant's claim.  No 
additional general examination is deemed necessary.   

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to a 
special monthly pension, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

B.  Law and Analysis 

The appellant's disabilities are all nonservice-connected in 
origin and include osteoarthritis of the right knee (rated as 
10 percent disabling), osteoarthritis of the left knee (rated 
as 10 percent disabling), carpal tunnel syndrome with 
arthritic changes of the right wrist (rated as 10 percent 
disabling), carpal tunnel syndrome with arthritic changes of 
the left wrist (rated as 10 percent disabling), residuals of 
a retinal repair of the left eye (rated as 10 percent 
disabling), residuals of a retinal repair to the right eye 
(rated as 10 percent disabling), hypertension (rated as 10 
percent disabling) and depression neurosis (rated as 
noncompensably disabling). The appellant's combined 
nonservice-connected disability evaluation is 50 percent. See 
38 C.F.R. § 4.25 (2005); March 2002 rating decision, pgs. 4-
5.

The appellant contends that he is entitled to special monthly 
pension benefits on the basis of decreased vision that 
results in his needing aid and attendance to protect himself 
from the hazards incident to his daily environment. See 
September 2005 statement from the appellant's representative; 
February 2006 hearing transcript, p. 2 ("We're here today 
for a non-service connected entitlement to a special monthly 
pension, for aid and attendance or housebound due to decrease 
in vision").  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's claim of entitlement to a special monthly 
pension; and therefore concludes that this appeal must be 
denied. 

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance. 38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The need for aid and attendance is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. 38 C.F.R. § 
3.351(b).  The appellant will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set for in 38 C.F.R. § 
3.352(a). See 38 C.F.R. 
§ 3.351(c).  

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others. 38 
C.F.R. § 3.352(a).  

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound. See 38 C.F.R. § 3.351(d).  The 
requirements for this increase in pension are met where, in 
addition to having a single permanent disability rated as 100 
percent under the regular schedular evaluation, without 
resort to individual unemployability, the veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities. Id.  The requirement of permanently housebound 
is that a veteran is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime. Id.  

In this case, it appears the appellant underwent bilateral 
retinal detachment repairs in September 2000 and January 
2001. See VA medical records dated in January 2001 and 
December 2003.  Thereafter, he complained of poor and 
distorted vision. See April 2001 VA medical records; December 
2003 VA medical records.  The appellant testified that due to 
his decreased vision, his medical providers told him not to 
leave his house without the aid and attendance of another 
person. See February 2006 hearing transcript, pgs. 2, 3, 24.  
He reported that glasses do not help his vision, he is unable 
to wear contacts, and he is legally blind. Id., pgs. 4, 6, 
14.  He indicated that he could not buy his own clothes, 
could not go to the grocery store alone, and that he had to 
take someone shopping with him. Id., p. 24.  He also stated 
that he had to use a magnifying glass to look for things in 
his home, such as items in a cupboard. Id.  He reported that 
there was no surgery or medical intervention that would 
result to improve his vision. Id., p. 5; See April 2004 VA 
medical record addendum.  In fact, he indicated that his eyes 
cannot be operated on again, cannot be improved and will only 
get worse with time. February 2006 hearing transcript, p. 28.   

The evidence of record demonstrates that the appellant's 
decreased vision does not meet the VA standards for aid and 
attendance. 38 C.F.R. § 3.351(c)(1).  In this regard, the 
Board observes that the during his most recent VA 
examination, the appellant was noted to have corrected visual 
acuity of the right eye at near 20/80 and distance 20/50-; 
and left eye visual acuity of near 20/60-, and at distance 
20/50+. See March 2005 examination report, p. 1.  According 
to a March 2002 VA examination report, the appellant was 
noted to have best corrected visual acuity of 20/60 at 
distance and 20/50 at near for the right eye. See March 2002 
examination report, p. 1.  His best corrected visual acuity 
of the left eye was reported to be 20/50 at distance and 
20/30 at near. Id.  The appellant was noted not to be legally 
blind at that time. Id. 

Although two letters from medical providers contained in the 
claims file indicate that the appellant's best corrected 
vision is 20/400 in both eyes and that he is legally blind, 
the Board observes that the medical records upon which these 
letters were based may indicate that the appellant's 
uncorrected, rather than corrected, vision is 20/400.  See 
February 2002 letter from F.S., M.D.; January 2002 medical 
records of Dr. F.S. (VA SC [uncorrected] 20/400, 20/400); 
April 2004 VA medical record addendum; VA medical records 
dated in January 2004 and February 2004 (VA SC 20/400 OU); 
see also March 2002 examination report (uncorrected visual 
acuity of the right eye was 20/400 near and far; left eye 
20/400 at distance and 20/60 at near); March 2005 examination 
report and addendum (visual acuity of the right eye 
uncorrected at near 20/400 and at distance 20/200-; left eye 
uncorrected at near 20/100 and at distance 20/200).  However, 
even assuming that the February 2002 and April 2004 acuity 
measurements are correct, the appellant still does not meet 
the visual acuity requirements for aid and attendance based 
upon impaired visual acuity.  In making this finding, the 
Board is aware of the appellant's assertions that he can no 
longer wear glasses or contact lenses because they distort 
his vision and make him lightheaded. See February 2006 
hearing transcript, p. 6.  He also reported that every time 
he blinks, his vision changes because of oil placed in his 
eyes. Id.  However, the Board observes that the medical 
evidence contained in the claims file reports the appellant's 
vision on a corrected basis, i.e. with glasses. See March 
2005 examination report.  There is no competent medical 
evidence contained within the claims file corroborating the 
appellant's assertions that he is unable to utilize glasses 
at this time.  Regardless, assuming for the sake of argument 
that the appellant cannot wear glasses or contacts and has 
best corrected vision of 20/400, he remains ineligible for 
aid and attendance due to visual acuity impairment since his 
visual acuity is not 5/200 or less.  

In regards to measurements for concentric contraction of 
visual fields, the extent of contraction of visual field in 
each eye is determined by recording the extent of the 
remaining visual fields in each of eight 45 degree principal 
meridians. See 38 C.F.R. §§ 4.76, 4.76a.  These eight 
principal meridians are (1) Temporally, (2) Down temporally, 
(3) Vision down, (4) Down nasally, (5) Vision nasally, (6) Up 
nasally, (7) Vision up, (8) Up temporally.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of the Code of Federal Regulations. 38 C.F.R. § 
4.76a.  The degrees lost are then added together to determine 
total degrees lost. Id.  This is subtracted from 500. Id.  
The difference represents the total remaining degrees of 
visual field. Id.  The difference divided by eight represents 
the average contraction for rating purposes. Id.  

In this case, the appellant's March 2005 right eye 
examination chart indicates contraction of visual fields for 
the right eye as follows: Temporally, contraction to 65 
degrees (normal field 85); Down temporally, contraction to 45 
(normal field 85); Vision down, contraction to 45 (normal 
field 65); Down nasally, contraction to 20 (normal field 50); 
Vision nasally, contraction to 15 (normal field 60); Up 
nasally, contraction to 50 (normal field 55); Vision up, 
contraction to 45 (normal field 45); Up temporally, 
contraction to 55 (normal field 55).  Utilizing the formula 
set forth above, the total remaining visual field for the 
right eye is 160; and the average visual contraction is to 20 
degrees in the right eye.

The appellant's left eye chart indicates contraction of 
visual fields for the left eye as follows: Temporally, 
contraction to 25 degrees (normal field 85); Down temporally, 
contraction to 25 (normal field 85); Vision down, contraction 
to 15 (normal field 65); Down nasally, contraction to 20 
(normal field 50); Vision nasally, contraction to 25 (normal 
field 60); Up nasally, contraction to 50 (normal field 55); 
Vision up, contraction to 30 (normal field 45); Up 
temporally, contraction to 40 (normal field 55).  The total 
remaining visual field for the left eye is 270.  The average 
visual contraction is to 33.75 degrees in the left eye. 

Although the appellant's representative asserts that the 
March 2005 examination of visual field is inadequate because 
it does not clearly show the appellant's remaining visual 
field (See July 2005 VA 646 statement), the Board observes 
that the examiner took and provided measurements for all 
eight principal meridians, therefore supplying the data for 
calculation of the appellant's average visual contraction.  A 
review of the eye charts and the information set forth in the 
March 2005 examination report does not reveal any error on 
the part of the examiner in performing the visual field test.  
Since neither the appellant's right or left eye average 
visual contraction is limited to 5 degrees of less, he is not 
entitled to aid and attendance benefits pursuant to 38 C.F.R. 
§ 3.351(c)(1).  

The appellant is also not entitled to aid and attendance 
pursuant to the remaining sections of 38 C.F.R. 
§ 3.351(c)(2), (c)(3).  In particular, the evidence does not 
show that the appellant is bedridden, or a patient in a 
nursing home, nor is it contended otherwise. See February 
2006 hearing transcript, pgs. 9-10 (appellant lives with his 
son and grandson); September 2005 statement from the 
appellant's representative ("He [the appellant] does not 
appear to need aid with routine activities of daily 
living").  In this regard, the Board observes that the 
appellant is able to dress and undress himself (February 2006 
hearing transcript, p. 15); keeps himself ordinarily clean 
(Id., p. 15); and does not require frequent adjustment of any 
special prosthetic or orthopedic appliances because he does 
not have any.  The appellant testified that he exercises 4 or 
5 days a week on a treadmill at his apartment complex (Id., 
p. 6); while his son cooks for him, he is able to reheat food 
in the microwave by using a magnifying glass (Id., p. 8); and 
is able to feed himself.  In case of an emergency, the 
appellant has arranged for his telephone to be programmed 
with certain numbers so that he can obtain assistance when 
necessary. Id., p. 10.  In addition to the foregoing, the 
Board observes that the appellant is able to travel, albeit 
with the use of a cab locally (Id., p. 8), and was in fact 
able to travel from Michigan to Washington D.C., again 
although with assistance from his son (who took him to the 
airport) and airport personnel (who took him to the D.C. 
Metro). Id., pgs. 21-23.  This evidence contradicts the 
assertion that the appellant has a factual need for aid and 
attendance.  

The appellant's representative has also argued that a May 
2001 VA examiner assessed that the appellant was housebound; 
and that special monthly pension should be granted based upon 
this assessment. See July 2005 VA 646 statement, pgs. 1-2; 
38 C.F.R. § 3.351(d).  As set forth above, a veteran is 
entitled to special monthly pension in the form of 
"housebound" benefits if he has a single permanent disability 
that is 100 percent disabling and additional disabilities 
independently rated as 60 percent or more disabling under the 
provisions of 38 C.F.R. Part 4 (1998), or if he is 
"permanently housebound" by reason of disability. See 38 
C.F.R. § 3.351(d).  The requirement that a veteran be 
"permanently housebound" is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises, and it is reasonably certain that the disabilities 
that result in his confinement will continue throughout his 
lifetime. Id.

In this case, the appellant does not have a nonservice-
connected disability rated as 100 percent disabling. The 
Board has carefully reviewed the record and finds that the 
ratings assigned the appellant's various nonservice-connected 
disabilities are appropriate under the VA Schedule for Rating 
Disabilities; and that no single disorder warrants a 100 
percent disability rating.  Thus, there is no schedular basis 
for granting the appellant housebound benefits.  More 
importantly, the appellant is capable of leaving his home and 
traveling.  Although the veteran clearly requires some 
assistance in getting around, the record does not reflect 
that he is substantially confined to his dwelling or the 
immediate premises and does, in fact, leave his premises and 
travel about alone.  

As for the May 2001 aid and attendance examination, a review 
of the report shows that the appellant reported to the 
examiner, and the examiner wrote down, that the appellant 
could not work, shop or read because of his vision problems; 
and that he only left his house with the assistance of 
another person.  See May 2001 examination report, p. 2.  When 
responding to the actual question of whether the appellant 
needed the daily personal health care services of a skilled 
provider, the examiner reported in the negative, finding that 
daily skilled services were not indicated in this case. Id.  
Moreover, the examiner did not report that the veteran's 
nonservice-connected disabilities substantially confined him 
to his dwelling and the immediate premises.  The record 
indicates that the veteran either must take taxis to get 
around or have some assistance in getting to and from places.  
While the Board acknowledges that veteran's testimony 
regarding the difficulties associated with traveling, such 
facts do not equate to being substantially confined to one's 
premises as it is clear that the veteran can and does leave 
his dwelling.  Therefore, special monthly pension is not 
warranted on the basis of this report; and the Board 
therefore finds no basis in the record on appeal in which to 
conclude that the appellant's disabilities confine him to his 
dwelling and the immediate premises. 

Thus, based upon a review of the entire record, the Board 
finds that the evidence does not establish that the appellant 
has either the incapacity that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment or that he qualifies as 
being permanently housebound on either a schedular or factual 
basis.  The Board therefore finds that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to special monthly pension.  In doing so, the Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the appellant's 
claim, the appeal must be denied.




ORDER

Special monthly pension on account of being in need of the 
aid and attendance of another person or on account of being 
housebound is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


